DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior applications 17/279,409; 16/650,058; 16/650,065; 16/650,068;  filed 3/24/2021; 3/24/2020; 3/24/2020; 3/24/2020; respectively, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The specification on page 5, lines 20-23; explicitly defines the term, ‘protuberance’: 
“the term ‘protuberance’ generally refers to a three-dimensional element formed
by one or more warp filaments overlaying a plurality of shute filaments.”
	Further, the specification on page 8, line 29 to page 9 line 2 directly conflicts the self-coined definition of the “protuberance”:
	‘The fabrics are generally formed from interwoven shute and warp filaments, where the MD oriented protuberances are formed from a plurality of warp filaments woven above their corresponding shute filaments and the CD oriented protuberances are formed from one or more shute filaments, which may be woven above their corresponding warp filaments.’
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term protuberance is explicitly defined as formed by warp filaments over weft/shute filaments.
Independent claims 1, 17 and 25 all recite MD protuberances that are formed by warps over wefts/shutes.  However, these claims also all recite CD protuberances that are formed by wefts/shutes over warps.  The CD protuberances as claimed directly conflict with the applicant’s self-coined definition of the term “protuberance”.
These claims are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term protuberance is explicitly defined as formed by warp filaments over weft/shute filaments.
Independent claims 1, 17 and 25 all recite MD protuberances that are formed by warps over wefts/shutes.  However, these claims also all recite CD protuberances that are formed by wefts/shutes over warps.  The CD protuberances as claimed directly conflict with the applicant’s self-coined definition of the term “protuberance”.
These claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Double Patenting
Claims 1-30 of this application is patentably indistinct from claims 1-30 of Application No. 17/279,409. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	Claims of Co-pending applications 16/650,058; 16/650,056; and 16/650,068 are all also patentably indistinct from current application and 17/279,409.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 12-14, 16, 17, 21, 22, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,377,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the language and scope of instant claims are near verbatim with the only difference in the current independent claims and the parent independent claims are the slight change in the claimed range of valley/pocket depth.  Current independent claims 1, 17, and 25 recite a ‘valley having depth of .5mm or greater’ while the parent claims recite ‘pocket depth of at least about 1mm’.
All other limitations of claims 1, 17 and 25 are disclosed by parent claims 14 and 22.
More specifically current claims correlate to parent claims as in table below:
Instant claim
Parent claims and/or citations from ‘797 that disclose correlating instant claim
1
14
2
15 and 16
17
14 and 22
20
6
21
7
22
8
25
14
26
15 and 16




	Instant claims 12-14, 16 are also not explicitly disclosed by parent claims.
	With respect to the differently claimed range of pocket/valley depth, the currently claimed range is greater than .5mm while ‘797 claims disclose the range ‘at least 1mm’.
	 
	The currently claimed range than overlaps with the prior art range.  The MPEP 2144.05 is clear:
	I.   OVERLAP OF RANGES
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”
	Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture prior to the effective filing date of the application to modify the range of pocket/valley depth to a similar/close overlapping depth range as claimed ranges that overlap; lie inside or are close to prior art ranges establish a clear case of prima facie obviousness as per MPEP 2144.05.
	With respect to current claims 12-14 and 16, ‘797 explicitly shows in fig. 1 all limitations of claims 12-14 and 16.
	Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture to modify the placement, location and arrangement of MD and CD protuberences as taught by ‘797 to arrive at a papermaking fabric that uses weave patterns useful in the weaving of papermaking that do not solely rely upon unbalanced forces to push warp elements out of the fabric plane to create woven patterns. As a result, the inventive weave patterns may be adapted to provide a wide range of visually pleasing patterns comprising more complex geometric shapes.
Claims 3-11, 15, 18, 19, 23, 24, 27, 28, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,377,797 in view of US 2020/0240081. 
Currently listed claims are not disclosed by claims or disclosure from ‘797.
However currently listed claims are taught by claims and disclosure of ‘081 from the same inventive entity.
More specifically current claims correlate to ‘081 claims/disclosure as in table below:
Current claims
‘081 claims/disclosure correlating to current claims
3
18
4
1
5
18
6
2
7
2
8
10
9
3
10
13
11
4
15
Mere dimensional changes: Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

18
2
19
10
23
13
24
6
27
2
28
Mere dimensional changes: Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

29
13
30
6



	Therefore it would have been obvious to one of ordinary skill in the art of fabric design and manufacture prior to filing the invention to modify the fabric taught by claims and disclosure of ‘797 cited above to include the disclosure and teachings form ‘081 cited above to produce a papermaking fabric having protuberances that converge, merge or diverge may be manufactured in an efficient and stable manner so as to produce woven fabrics useful in the manufacture of tissue products having visually appealing ascetics and desirable physical properties and to provide the web contacting surface of the papermaking fabric with protuberances that bend and can be arranged such that they converge, merge or diverge from one another. In this manner the weave patterns may be used to arrange protuberances to create geometric shapes and designs that may form a pattern. At the same time protuberances may be woven so to provide papermaking fabrics having a high degree of topography, which may be useful in the manufacture of tissue products.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various papermaking fabrics are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732